In an action to recover damages for abuse of process, the defendants appeal, as limited by their brief, from so much of an order of the Supreme *423Court, Suffolk County (Costello, J.), dated January 7, 2005, as denied their motion pursuant to CPLR 3211 to dismiss the complaint and granted that branch of the plaintiffs’ cross motion which was for summary judgment on the issue of liability against the defendant Regina Seltzer.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination on the related appeal that the defendant Regina Seltzer’s motion for summary judgment dismissing the complaint insofar as asserted against her as time-barred should have been granted (see Peerless Abstract Corp. v Seltzer, 35 AD3d 423 [2006] [decided herewith]), and, in light of the Supreme Court’s granting of the motion of the remaining defendants for summary judgment dismissing the complaint insofar as asserted against them as time-barred, the instant appeal has been rendered academic. Adams, J.P, Ritter, Fisher and Covello, JJ., concur.